Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 14-31 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time:
1.	 Claim 14 recites a motorized robotic walker for providing non-contact measurement of a user to maintain a constant position relative to the user, comprising: a frame; at least two wheels disposed at a lower portion of the frame, each of the two wheels operatively connected to a motor; a sensor mounted on a portion of the frame, the sensor capable of capturing orientation and position information about the user; a processor for generating the wheel rotation angles in real time; and motor drivers for controlling a speed of the motor and direction of the at least two wheels to maintain relative position of the frame and the user based on the relative position data.
2.	Claim 23 recites a method of operating a robotic motorized walker having a frame, at least two wheels disposed at a lower portion of the frame, each of the two wheels operatively connected to a motor, a sensor mounted on a portion of the frame, the sensor capable of capturing orientation and position information about the user, a processor for generating wheel rotation information and driving the motors to maintain a 
generating motor-control PWM signals for each of the motors to move the wheels according to the inverse kinematic calculation to maintain a substantially constant relative distance from a user.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614